Dallinger, Judge:
These appeals to reappraisement have been submitted for decision upon the following stipulation:
It is hereby stipulated by and between counsel for the respective parties that the Japanese tripods covered by the above named appeals to reappraisement which were originally appraised at 2.50 yen each, plus 20 per centum Japanese internal revenue tax, were, at the time of exportation thereof, freely offered for sale in the usual wholesale quantities in the principal markets of Japan at 2.70 yen each, including the aforesaid tax absorbed in the said price, and including packing and all dutiable charges; and that the export value was no higher.
The above appeals to reappraisement are submitted for decision upon this stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise involved, and that such value was 2.70 yen each, net packed. Judgment will be rendered accordingly.